REYNOLDS, J.
*254OPINION
The sum to be distributed and the aggregate amount of the claims adjudicated by the judgment of the District Court was in excess of $2,000.00. The maximum jurisdiction of this court in such a case does not exceed $2,000.00. Therefore, this court is without jurisdiction of appellant’s appeal and the appeal must be transferred to the Supreme Court pursuant to Act No. 19 of 1912.
It is, therefore, ordered that this case be transferred to the Supreme Court and that the clerk of this court transmit the record in the case to the clerk of the District Court of Jackson Parish to the end that it may ■ be made up and deposited in the Supreme Court in accordance with the rules of that court and the law.